This case comes into this court on appeal from the Court of Common Pleas of Hamilton county, Ohio.
The plaintiff seeks by this action to enjoin the Treasurer and Auditor of the city of Cincinnati from paying the salaries of the bailiff and deputy bailiffs of the Municipal Court. The basis for such position is that these employees, although receiving their entire compensation from the city treasury, perform certain additional services for the county of Hamilton.
The agreed statement of facts upon which the case is here submitted recites that such extra duties only amount to about two per cent of the entire services rendered.
It is asserted by the plaintiff that Section 1558-34, General Code, providing for the payment of the salaries of the bailiff and his deputies, is unconstitutional, in that it authorizes and directs the payment of money of the city of Cincinnati for services not rendered such city. *Page 525 
Section 1558-34, General Code, provides in part:
"The clerk of the municipal court of Cincinnati shall appoint a bailiff of said court, who shall be paid such compensation not less than three thousand six hundred ($3,600.00) dollars per annum payable out of the treasury of the city of Cincinnati, in semi-monthly installments, as the council may from time to time prescribe.
"The clerk of said municipal court shall also appoint not less than six deputy bailiffs each of whom shall be paid such compensation, not less than one thousand eight hundred ($1,800.00) dollars per annum, payable out of the treasury of said city of Cincinnati, in semi-monthly installments, as the council of said city may from time to time prescribe; and said clerk shall appoint such additional deputy bailiffs as he may deem necessary from time to time for the efficient conduct of the work of said court, each of whom shall be paid such compensation not less than one thousand eight hundred ($1,800.00) dollars per annum, payable out of the treasury of the city of Cincinnati in semi-monthly installments, as council may from time to time prescribe * * *.
"The bailiff and deputy bailiffs shall perform for the municipal court services similar to those usually performed by the sheriff for courts of common pleas and by constables for courts of justices of the peace * * *.
"The bond of said bailiff and the bond of each of said deputy bailiffs shall be given for the benefit of the city of Cincinnati and of anyone who may suffer loss by reason of a default in any of the conditions of said bond. The premium charged for any such bond shall be payable by the city of Cincinnati."
There is nothing in the statute which requires the employee of the city to do anything which can be considered beyond the power of the city to direct.
There is nothing in the record to show that the services *Page 526 
rendered the city are not reasonably worth the salaries now sought to be enjoined.
It appears also in the agreed statement of facts that the receipts for costs paid into the Municipal Court exceed considerably the expenditures of the city properly chargeable to the court. The expense incident to the operation and maintenance of the Cincinnati workhouse is an entirely immaterial consideration.
It is also stated in the agreed statement of facts that the county of Hamilton pays all of the salary of the clerk of courts, who is clerk of the Municipal Court, and that such county pays a considerable sum toward defraying the salaries of municipal judges and prosecuting attorneys in such court.
It is our conclusion that it has not been shown that the provisions of the section of the code — Section 1558-34, General Code — are unconstitutional; or that the payments of the salaries are unwarranted in law.
A decree may be entered for the defendants.
Decree for defendants.
MATTHEWS and HAMILTON, JJ., concur. *Page 527